UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Information to Be Included in Statements Filed Pursuant to Rule 13d-1(b), (c) and (d) and Amendments Thereto Filed Pursuant to Rule 13d-2 (Amendment No. 4)* NeuLion, Inc. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) 64128J101 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.64128J101 1. Names of Reporting Persons G. Scott Paterson 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization Canada Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 9,667, 633 (1) 6. Shared Voting Power 0 7. Sole Dispositive Power 9,667,63 3 (1) 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 9,667,633 (1) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9) 5.7% (2) Type of Reporting Person (See Instructions) IN (1) At December 31, 2013, Mr. Paterson beneficially owned 8,695,290 shares of common stock of the issuer (“Common Stock”), held directly, 625,000 shares of Common Stock, held indirectly through companies he controls, and had the right to acquire beneficial ownership of 347,343 shares of Common Stock underlying 872,500 warrants that are only exercisable on a cashless basis (the number of shares shown is the number of shares that such warrants would have been exercisable for on February 13, 2014).Excludes (i) 1,000,000 shares of Common Stock and (ii) 60,347 shares of Common Stock underlying 151,587 warrants that are only exercisable on a cashless basis (the number of shares shown is the number of shares that such warrants would have been exercisable for on February 13, 2014) held by Mr. Paterson’s Family Trust.Mr. Paterson does not exercise voting or investment powers over this trust and disclaims beneficial ownership of all such shares of Common Stock. (2) Based on 168,996,694 shares of Common Stock issued and outstanding as of November 5, 2013, as reported in the issuer’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on November 7, 2013. 2 Item 1. (a) Name of Issuer NeuLion, Inc. (b) Address of Issuer’s Principal Executive Offices 1600 Old Country Road, Plainview, New York 11803 Item 2. (a) Name of Person Filing G. Scott Paterson (b) Address of Principal Business Office or, if None, Residence c/o NeuLion, Inc., 1600 Old Country Road, Plainview, New York 11803 (c) Citizenship Canadian (d) Title of Class of Securities Common Stock, $0.01 par value (e) CUSIP Number 64128J101 Item 3. Not applicable Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: 9,667,633 shares (consists of (i) 8,695,290 shares of Common Stock, held directly, (ii) 375,000 shares of Common Stock, held indirectly through Patstar Inc., a company controlled by Mr. Paterson, (iii) 250,000 shares of Common Stock, held indirectly through G. Scott Paterson Inc., a company controlled by Mr. Paterson, and (iv) warrants to purchase an aggregate of 347,343 shares of Common Stock underlying 872,500 warrants that are only exercisable on a cashless basis (the number of shares that such warrants would have been exercisable for on February 13, 2014), held directly and through Patstar Inc. and G. Scott Paterson Inc. At December 31, 2013, Mr. Paterson held warrants to purchase an aggregate of 347,343 shares of Common Stock underlying 872,500 warrants that are only exercisable on a cashless basis (the number of shares that such warrants would have been exercisable for on February 13, 2014), all of which were exercisable within 60 days of December 31, 2013. Excludes (i) 1,000,000 shares of Common Stock and (ii) 60,347 shares of Common Stock underlying 151,587 warrants that are only exercisable on a cashless basis (the number of shares shown is the number of shares that such warrants would have been exercisable for on February 13, 2014) held by Mr. Paterson’s Family Trust.Mr. Paterson does not exercise voting or investment powers over this trust and disclaims beneficial ownership of all such shares of Common Stock. (b) Percent of class: 5.7% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote 9,667,633 shares (consists of (i) 8,695,290 shares of Common Stock, held directly, (ii) 625,000 shares of Common Stock, held indirectly, and (iii) warrants to purchase an aggregate of 347,343 shares of Common Stock underlying 872,500 warrants that are only exercisable on a cashless basis (the number of shares that such warrants would have been exercisable for on February 13, 2014), held directly and indirectly). (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of 9,667,633 shares (consists of (i) 8,695,290 shares of Common Stock, held directly, (ii) 625,000 shares of Common Stock, held indirectly, and (iii) warrants to purchase an aggregate of 347,343 shares of Common Stock underlying 872,500 warrants that are only exercisable on a cashless basis (the number of shares that such warrants would have been exercisable for on February 13, 2014), held directly and indirectly). (iv) Shared power to dispose or to direct the disposition of 0 3 Item 5. Ownership of Five Percent or Less of a Class: Not applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person: Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person: Not applicable Item 8. Identification and Classification of Members of the Group: Not applicable Item 9. Notice of Dissolution of Group: Not applicable Item 10. Certifications: Not applicable 4 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 14, 2014 (Date) /s/ G. Scott Paterson (Signature) G. Scott Paterson (Name) 5
